APPLICATIONS FOR ADMISSION TO BAR EXAMINATION .
ORDER
San Juan, Puerto Rico, June 17, 1963
The foregoing petitions for admission to bar examination are hereby approved. Notify the Board of Bar Examiners for further proceedings.
It was so agreed by the Court as witness the signature of the Chief Justice, who, together with Mr. Justice Blanco Lugo, Mr. Justice Dávila, and Mr. Justice Ramírez Bages, does not agree with the admission of petitioners to the bar examination. The Chief Justice and Mr. Justice Blanco Lugo shall deliver separate opinions with the grounds for their dissent.
(s) Luis Negrón Fernández Chief Justice
I attest:
(s) Joaquin Berrios

Acting Secretary

*914Mr. Justice Santana Becerra expresses his opinion.
San Juan, Puerto Rico, August 9, 1963
The petitioners obtained their law degrees from the Law School of the Inter American University. They filed their applications for admission to the bar examination while a Rule of this Court was in force, which insofar as pertinent provides:
“The exercise by the Superior Educational Council of its function of approving law schools established in Puerto Rico, for the purposes of this Rule, shall not impair the inherent power of this Court to make its own determination as to the admission of graduates from said schools to the bar examination, under circumstances warranting it.”
It is clear to me that whatever the interpretation is or has been — in other circles — of Act No. 88 of April 25, 1949, the determination of who is to be admitted to bar examinations to practice the legal profession in Puerto Rico, insofar as professional quality is concerned, is an exclusive function of the Supreme Court, and in this respect any absolute delegation, directly or indirectly, of that judicial function and any limitation thereof, is improper.
Assuming, nevertheless, that the presence of “circumstances warranting it” would be required for the Supreme Court to exercise fully that untransmissible function, I voted for the admission of these applicants to examination:
Because they obtained their law degrees in a law school which belongs to an institution of higher learning such as the Inter American University, an institution of higher learning which enjoys merits that only a biased or prejudiced mind would venture to question;
Because as the “Report Concerning the Accreditation of the School of Law of the Inter American University” has been brought as proof in this matter, I believe — without *915wishing to evaluate now the equitable aspect of such Report —that the manner in which the Accreditation Committee which rendered the Report was constituted does not respond to the best sense of creation of an entirely unbiased and trying body;
Because the Faculty of the School which granted degrees to the applicants is composed of professors of great knowledge and vast experience in the disciplines of law, who are distinguished members of the bar, the professorship, the bench, in their private as well as in their public life, who do honor and bestow prestige to any law school;
Because the applicants are persons who with laudable sense of devotion and dedication to the study have wanted to improve in their capacities and potentialities;
Because it would be unjust, in answer to that wish of attaining intellectual perfection and of becoming more useful citizens, to close the doors to them and to curb their aspirations after having already obtained their degrees, to deny them the opportunity, for unsubstantial reasons to me, to show by means of an examination whether or not they are professionally qualified to practice the legal profession;
Because if there should exist good standards in the preparation of a lawyer, I do not believe that the practice of the legal profession should remain only within the reach of the chosen ones who under idealized conditions have been treated more favorably by luck or chance;
Because in my opinion, the office of attorney must be one eminently of social usefulness for the benefit of the entire community.
In view of the foregoing, and because I do not believe in the destruction of spiritual values, I voted for the admission of these applicants to the bar examinations. The document written by Dr. Ronald C. Bauer, President of the Inter American University, “regarding the process of accreditation of the Law Faculty of the aforesaid Educational Institution,” *916published' in “El Mundo” in its edition of April 1963, is attached to the record of this case, as part of this opinion.*
My separate vote will be filed with the record.

 Compiler’s Note: This document appears .on page . 949 of this volume.